Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Examiner’s Amendment

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Oren Reches. 

Amended as follows:


Claim 7.	(Currently Amended) A non-transitory computer readable medium for matching a sensed signal to a concept structure, the non-transitory computer readable medium that stores instructions for:
receiving a sensed signal;
generating a signature of the sensed signal; wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations;
comparing the signature of the sensed signal to signatures of a multiple concept structures; wherein different concept structures of the multiple concept structures are associated with different objects;
determining whether the signature of the sensed signal matches any of the signatures of the multiple concept structures based on signature matching criteria, wherein each signature of each of the multiple concept structures is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and
concluding that the sensed signal comprises one or more of the different objects associated with the different concept structures based on an outcome of the determining.

Claim 13. (Currently Amended) An object detector that comprises: an input that is configured to receive a sensed signal;
a signature generator that is configured to generate a signature of the sensed signal; wherein the signature of the input images comprises matching identifiers that are indexes for retrieval of values that are outputs of multiple input image processing iterations;
an object detection determination unit that is configured to:
compare the signature of the sensed signal to signatures of a multiple concept structures; wherein different concept structures of the multiple concept structures are associated with different objects;
determine whether the signature of the sensed signal matches any of the signatures of the multiple concept structures based on signature matching criteria, wherein each signature of each of the multiple concept structures is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and
conclude that the sensed signal comprises one or more of the different objects associated with one or more of the different concept structures based on an outcome of the determining.



Reason for Allowance 

4.	Claims 1-15 & 19-23 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant’s argument, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648